 PLUMBERS & PIPEFITTERS LOCALNO.471, ETC.3293.By restraining and coercing employees in the exercise of rights guaranteed inSection 7 ofthe Act,Local 2 has engaged in and is engaging in unfair labor practiceswithin themeaning of Section 8(b)(1)(A) of the Act.4.The aforesaid labor practicesare unfair labor practices affecting commerce,within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Plumbers&Pipefitters LocalNo. 471,United Association ofJourneymen&Apprentices of the Plumbing&Pipefitting In-dustry of the United States&Canada,AFL-CIOandLeo E.Murray,Inc., an Individual,d/b/a Wyckoff Plumbing.CaseNo. 20-CC-229. January 18, 1962DECISION AND ORDERThis proceeding is brought under Section 10(b) of the NationalLabor Relations Act.Upon a charge filed by Leo E. Murray, Jr.,an individual, d/b/a Wyckoff Plumbing, herein called Wyckoff, theGeneral Counsel of the National Labor Relations Board by the Re-gional Director for the Twentieth Region issued a complaint datedNovember 30, 1960, against Plumbers & Pipefitters Local No. 471,United Association of Journeymen & Apprentices of the Plumbing &Pipefitting Industry of the United States & Canada, AFL-CIO,herein called Respondent, alleging that Respondent had engaged inand wasengaging in unfair labor practices affecting commerce withinthe meaning of Section 8(b) (4) (i) and (ii) (B) and Section 2(6)and (7) of the Act, as amended. Copies of the charge, complaint, andnotice of hearing were duly served upon Respondent.With respect to the unfair labor practices, the complaintalleges, insubstance, that on or about October 13, 1960, and various unknowndates during October and November 1960, Respondent threatened topicket the Fortuna Union High School jobsite of Beacom Construc-tion Company, herein called Beacom, a person engagedin commerce orin an industry affecting commerce, if Beacom continued to do businesswith Wyckoff at said jobsite. The complaint further alleged that onor about November 2, 1960, Respondent picketed the said jobsite andthat, as a result of the picketing, the employees of Beacom ceasedwork.Objects of the above-described acts and conduct of Respondent,the complaint alleged, were to force and require Beacom and otherpersons engaged in commerce or in an industry affecting commerce toceasedoing business with Wyckoff and to force or require Wyckoffto recognize and bargain with Respondent, although Respondent hadnot been certified as the representative of Wyckoff's employees in ac-cordance with the provisions of Section 9 of the Act.On December 21, 1960, all parties to this proceeding entered into astipulation of facts and jointly requested the transfer of this proceed-135 NLRB No. 49. S30DECISIONS OF NATIONAL LABOR RELATIONS BOARDing directly to the Board for findings of fact, conclusions of law, andissuanceof a Decision and Order based thereon. In the "Petition andStipulation of Facts" the parties agreed that the stipulation togetherwith the charge and complaint should constitute the entire record inthis case.The parties further stipulated that they waived a hearingbefore a Trial Examiner, the making of findings of facts and con-,clusions of law by a Trial Examiner, and the issuance of an Intermedi-ate Report and Recommended Order.On June 5,1961, the Board approved the petition and stipulation offacts and accepted the transfer of the case.Upon the basis of the stipulation and the entire record in the caseincluding the brief, the Board 1 makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERSWyckoffis engagedat Fortuna, California, as a plumbing contrac-tor and in the sale of plumbing supplies.During the 12-month periodimmediately preceding the execution of the stipulation herein, Wyck-off, in the course and conduct of its business, purchased materialsvalued inexcess of$70,000, of which approximately $25,000 worthwas received directly from out-of-State sources or from suppliers inCalifornia to whom they were shipped from outside the State.Beacom, a California corporation, is engaged in business at For-tuna, California,as a generalcontractor, principally in the construc-tion of schools and commercial structures.During the. 12-monthperiod immediately preceding the execution of the stipulation herein,Beacom, inthe operation of its business, purchased materials valuedin excessof $150,000, of which materials valued at approximately$50,000 originated outside the State of California.At all times ma-terial to this proceeding, Beacom was engaged in the construction ofschool buildings for the Fortuna Union High School District at For-tuna, California, for the contract price of approximately $650,000.The value of the construction materials used and to be used byBeacom and its subcontractors on the Fortuna Union High Schoolproject originating outside the State of Californiais in excess of$50,000.We find, in accordance with the stipulation, that Wyckoff andBeacom are now, and have been at all times material herein, engagedin commerce and in operations affecting commerce within the meaningof Section 2(6) and (7) of the Act and that it will effectuate thepolicies of the Act to assert jurisdiction in this case.1Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[ChairmanMcCulloch andMembers Leedom and Fanning]. PLUMBERS & PIPEFITTERS LOCALNO.471, ETC.331II.THE LABOR ORGANIZATION INVOLVEDThe Respondent is a labor organization within the meaning of Sec-tion 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe Respondent through its agent, Roy Van Norman, made severalefforts to organize the employees of, and to gain recognition from,Wyckoff. Its most recent efforts in this regard occurred in June1960.Later, around the middle of October 1960, Van Norman in-formed Beacom's president, James Beacom, that the Respondentintended to picket Wyckoff to inform the public of disputes with thatcompany regarding employment of apprentices and alleged violationsof State and Federal labor laws.Van Norman added that the picket-ing would include the Fortuna Union High School jobsite whileWyckoff was engaged there.About October 14, 1960, Wyckoff beganworking on the school as a subcontractor for Beacom, and on Novem-ber 1, 1960, Van Norman told Beacom's superintendent that theRespondent would commence picketing Wyckoff at the school site thefollowing day.The pickets appeared a day or so later carrying signsreading as follows :AFL-CIOPicketWyckoff PlumbingUnfairtoOrganized LaborPlumbers & PipefittersLocal No. 471After the picketing began, Van Norman told Beacom that the Re-spondent Union was engaging in a "legal" picket line for purely in-formational purposes and would continue to picket so long as Wyckoffwas on the job.When the picketing commenced, Beacom's employeesceased work. The pickets ceased their activities some 10 minutes afterthey appeared when Beacom had Wyckoff's employees removed fromthe job.At that time, the other employees returned to work. ThoughWyckoff's employees came back on the job about a week after theforegoing incidents, there has been no resumption of picketing.The General Counsel contends, first, that the Respondent Union'snotification to Beacom that it intended to picket Wyckoff at the schooljobsite was a threat designed to cause Beacom to cease doing businesswith Wyckoff and, thus, violated Section 8(b) (4) (ii) (B).There is,however, no evidence that the notice had such purpose.Under thecircumstances, the giving of notice to a prime contractor of prospec- 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive picket action against a subcontractor does not, we find, constitutea violation of the Act as alleged.2Second, the General Counsel contends that Respondent Union'spicketing of the school site violated Section 8(b) (4) (i) and (ii) (B)of the Act. In explicating its position, the General Counsel contendsthat because Wyckoff maintained a permanent place of business only2 milesfrom the jobsite where the Respondent could have adequatelypublicized its dispute, the picketing at the jobsite to cause Beacom toceasedoing business with Wyckoff was violative of the Act under theprinciples enunciated in theWashington Coca Colacase,' that commonsitus picketing is unlawful when the primary employer has a regularplace of business in the locality which can be picketed.However,the Board in its recent decision inPlauche Electric, Inc.,4has over-ruled theWashington Coca Colacase to the extent that the place ofpicketing is no longer the decisive, but is rather butone of severalfactors to be considered in determining the lawfulness of picketing.The evidence here shows, as the General Counselstresses, that Wyckoffmaintained its principal place of business at a location only 2 milesfrom the school jobsite and that its construction employees normallyreported morning and evening to the shop at that location and occa-sionally at other times.However, that fact does not, under the de-cision inPlauche Electric,of itself proscribe the Respondent's picket-ing at the schoolsite.In thatcase,as here, the employees involvedreported to the primary employer's establishment several times a daybut spent the majority of their time working at a jobsite away fromtheir employer's premises.Under such circumstances, picketing at acommonsitus, the Board held, would not be unlawful if it were inaccord with the standards set down inMoore Dry Dock 5Conse-quently, we conclude that the fact the Respondent did not restrict itspicketing to some place near or at Wyckoff's main establishment doesnot in itself constitute a violation of the Act.Rather under the factshere the question is whether the picketing met theMoore Dry Dockstandards.2SeeGeneral Drivers,Chauffeurs,and Helpers,Local Union No. 886(The StephensCompany),133 NLRB 1393, the "second letter," Member Leedom dissenting on thispoint ;Construction,BuildingMaterial and Miscellaneous Drivers Local Union No.83,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,Ind.,133 NLRB 1144, In which it was held that the mere giving of notice ofprospective strike action against a subcontractor to the prime contractor does not violateSection 8(b) (4) (ii) (B).s Brewery and Beverage Drivers and Workers, Local No. 67, International Brotherhoodof Teamsters,etc. (Washington Coca Cola Bottling Works, Inc.),107 NLRB 299.4 135 NLRB No. 41.5 Sailors'Union of thePacific, AFL (Moore Dry Dock Company),92 NLRB 547, 549.There the Board held that picketing at a secondary employer's premise is lawful primarypicketing "if it meets the following conditions: (a) The picketing is strictly limited totimes when the situs of dispute Is located on the secondary employer's premises; (b) atthe time of the picketing the primary employer is engaged in its normal business at thesitus;(c) the picketing Is limited to places reasonably close to the location of the situs;and (d)the picketing discloses clearly that the dispute is with the primary employer." MARTIN SPROCKET & GEAR, INC.333In the situation before us, it is clear that the situs of the dispute wasthe school jobsite and that the picketing occurred at that location.Further, the evidence shows that the picket signs clearly stated thedispute was with Wyckoff and that the picketing occurred only whileWyckoff's employees were on the job and engaged in the normal busi-ness of their employer.Consequently, the picketing here fell withinthe standards set forth inMoore Dry Dock.Thus, as there are nofactors present and independent of the picketing demonstrating thatthe picketing had, in fact, an unlawful purpose, we find that Re-spondent's picketing of Wyckoff at the school jobsite did not violateSection 8(b) (4) (i) and (ii) (B).CONCLUSIONS OF LAW1.Beacom Construction Company, together with Leo E. Murray,an individual, d/b/a Wyckoff Plumbing are engaged in commerce andin operations affecting commerce within the meaning of Section 2(6)and (7) of the Act.2.Plumbers & Pipefitters Local No. 471, United Association ofJourneymen & Apprentices of the Plumbing & Pipefitting Industry ofthe United States & Canada, AFL-CIO, is a labor organization with-in the meaning of Section 2 (5) of the Act.3.The Respondent has not engaged in the unfair labor practicesalleged in the complaint.[The Board dismissed the complaint.]MEMBER LEEDOM,dissenting :I believe that the Respondent's dispute with Wyckoff could havebeen adequately publicized at or near the Company's main place ofbusinessand that the purpose of its actions at the school jobsite wasto enlist the unwilling aid of neutrals in its actions against Wyckoff.Consequently, for the reasons set forth in my dissenting positions intheStephens Companycase(supra,footnote 3) andPlauche ElectricCompany (supra,separate opinion) I would find the Respondent byits threat to picket and its picketing at the school site violated Sec-tion 8(b) (4) (i) and (ii) (B), as alleged.Martin Sprocket&Gear, Inc.andUnited Steelworkers ofAmerica, AFL-CIO.Case No. 16-CA-1488. January 18, 1962DECISION AND ORDEROn October 10, 1961, Trial Examiner William Seagle issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfair135 NLRB No. 46.